DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Response to Arguments

Applicant’s arguments, see pages 8-9 in Applicant’s remarks, filed 06/17/2022, with respect to claims 205-220 (that have been changed to claims 205-221) have been fully considered and are persuasive.  
 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Thomas Kading (Reg. No. 79,239) on August 10, 2022 and August 24, 2022.

The application has been amended as follows: 

Claims 205-220 have been changed to claims 205-221 as indicated below.

1-204 (Canceled)

205. (Currently Amended) A multi-media presentation system to engage a viewer, the multi-media presentation system comprising: 
 	an input subsystem that collects input data about the viewer with respect to an advertising message and wherein the viewer does not actively provide said input data and input data is performed without identifying an individual identity of the viewer; 
 	a storage subsystem that stores archetypes as configurations  that stores the collected input data from the input subsystem that matches the viewer with at least one element of the archetypes, wherein the storage subsystem comprises a central storage device and a secondary storage device, the central storage device is allocated to store a favorable archetype and the secondary storage device is allocated to store less favorable archetypes, each of the central storage device and the secondary storage device is allocated to store acquired data with a different and predetermined level of statistical variations of the archetypes; 
 	a processor in communication with the input subsystem and the storage subsystem, the processor analyzes the collected input data in comparison to said archetypes to predict at least one element of the advertising message that is of interest to the viewer, the processor generates a customized multi-media presentation in real time that incorporates as content at least one element of the collected input data that matches the viewer with the at least one element of the advertising message that is of interest to the viewer to direct the advertising message to the viewer, wherein the processor automatically generates a customized attractor message to engage with the viewer upon recognizing the viewer within a predetermined proximity of the multi-media presentation system; and 
 	a display subsystem to display the customized multi-media presentation.  

206. (Currently Amended) The multi-media presentation system of claim 205, wherein the input data is collected through at least one of: a range interrupt device, a visual scanning device or an audio device.
207.	(Currently Amended) The multi-media presentation system of claim 205, wherein the input data is collected through at least one of: an odor measuring device, an electric pulse measuring device, a color measurement device or a weather measurement device.
 208.	(Currently Amended) The multi-media presentation system of claim 205, wherein the central storage device and the are configured according to a composition used to structure the input data, the composition altered according to a statistical model of the collected input data.
209.  (Currently Amended) The multi-media presentation system of claim 205, wherein the processor is operable to analyze the collected input data and operable to modify said archetypes in response to analyzing the collected input data
210.  (Currently Amended) The multi-media presentation system of claim 205, wherein the collected input data is analyzed based on age, grade, gender, location, demographic, personal characteristic, group affiliation or relationship, or psychological behavior, and the customized multi-media presentation is generated to attract or repulse the viewer based on analyzing of the collected input data.
211.	(Currently Amended) The multi-media presentation system of claim 205, wherein the customized multi-media presentation is incorporated into a kiosk, transaction machine, vending machine, retail display, décor, mannequin, creature care system, security system or phone system.
212.	(Currently Amended) The multi-media presentation system of claim 205, further comprising a dispenser operable to dispense an item or service with the customized multi-media presentation.
213.	(Currently Amended) The multi-media presentation system of claim 205, wherein the input subsystem is operable to communicate with at least one additional multi-media presentation system.
 214.	(Currently Amended) The multi-media presentation system of claim 205, wherein the processor is operable to detect words or objects from the collected input data to integrate into the customized multi-media presentation.
215. (Currently Amended) The multi-media presentation system of claim 205, wherein the input subsystem comprises a control panel where an administrator, provider or a viewer can enter or select data or organization.

216.	(Currently Amended) The multi-media presentation system of claim 205, wherein the collected input data is received from a remote device.
217. (Currently Amended) The multi-media presentation system of claim 205, wherein the input subsystem further comprises communication through remote connection to administer, control, adjust or monitor the multi-media presentation system remotely.
218.	(Currently Amended) The multi-media presentation system of claim 205, further comprising selecting whether the viewer can be viewed through a second multi-media presentation device.
219.	(Currently Amended) The multi-media presentation system of claim 205, wherein the display subsystem is operable to view another viewer at another location through a second multi-media presentation device.
220.	(Currently Amended) The multi-media presentation system of claim 205, wherein the processor incorporates a vote, a poll, a choice, or a test answer from the input subsystem into the customized multi-media presentation.
221.	(Currently Amended) The multi-media presentation system of claim 205, wherein the input subsystem is operable to identify a physiological or psychological change in the viewer over time or in comparison to a group.

Allowable Subject Matter

Renumbered claims 205-221 are allowed in view of Applicant’s remarks on pages 7-8 and the amendments.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             
August 24, 2022